DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings have been received on 02/27/2020  and these drawings have been objected to under 37 CFR 1.84 for the following reasons: lines, numbers and letters are not uniformly thick and well defined;  and numbers and reference characters are not plain and legible for all figures. New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because of the reasons stated above. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1 – 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edmiston (US 20170156840 A1).
Regarding claim 1, Edmiston discloses a blood occlusion device (occluder) (abstract) comprising: 
a catheter shaft (delivery device 22) (paragraph [0072] and Fig. 1); 
an expandable occlusion member (medical device 20) assembled with said catheter shaft (delivery device 22) (Fig. 1), said expandable occlusion member (medical device 20) comprising interconnecting struts (see annotated Fig. 1A), wherein distal ends (see annotated Fig. 1A) of at least some of said struts (see annotated Fig. 1A) have a foldable protrusion (see annotated Fig. 1A) connected thereto by a hinge member (see annotated Fig. 1A), such that said foldable protrusions (see annotated Fig. 1A) pivot about said at least some of said struts (see annotated Fig. 1A) in one or more directions (Examiner’s note: the foldable protrusions are pulled in and pushed out by the lateral movement of actuator arms 68 – paragraph [0093]); 
one or more connecting links (see annotated Fig. 1A) connected to said foldable protrusions (see annotated Fig. 1A), wherein manipulation of said one or more connecting links (see annotated Fig. 1A) and said foldable protrusions (see annotated Fig. 1A) modifies occlusion ability of said foldable protrusions (see annotated Fig. 1A) (Examiner’s note: the links, as referenced in the annotated Fig. 1A, and denoted as actuator arms 68, are attached to hub 54, and when hub 54 is moved distally so too are the arms 68, which then results in the opening of the occluder, changing its occlusion ability from substantially zero to 100% - paragraph [0093]); and 
a covering (see annotated Fig. 1A) that covers said foldable protrusions (20), said covering (24) being impervious to blood flow (Examiner’s note: the covering, as denoted in the 
wherein an outer contour (outer surface of the covering) of said covering (see annotated Fig. 1A) comprises one or more non-smooth portions (Examiner’s note: the covering, occlude portion 24, conforms to the struts – paragraph [0074] thus creating ridges and dips).
Annotated Figure 1A of Edmiston

    PNG
    media_image1.png
    777
    691
    media_image1.png
    Greyscale

Regarding claim 2, Edmiston discloses wherein said one or more non-smooth portions comprises one or more folds (Examiner’s note: the covering, occluder portion 24, conforms to the struts – paragraph [0074] thus which causing the material to fold/crease at the respective ridges (strut 
Regarding claim 3, Edmiston discloses wherein said one or more non-smooth portions comprises one or more bulges (Examiner’s note: the covering, occlude portion 24, conforms to the struts – paragraph [0074] thus creating ridges / bulges where the struts are pushing against the covering).
Regarding claim 4, Edmiston discloses wherein said one or more non-smooth portions comprises one or more uneven edges (Examiner’s note: the covering, when attached to catheter 104, forms flaps 36 which create uneven edges – paragraph [0097].
Regarding claim 5, Edmiston discloses wherein said covering (see annotated Fig. 1A) also covers part of the distal ends of said struts (see annotated Fig. 1A) and part of said hinge members (see annotated Fig. 1A).
Regarding claim 6, Edmiston discloses. The device (10) according to claim 1, wherein when said foldable protrusions (see annotated Fig. 1A) are moved inwards, a space is left open in said covering (see annotated Fig. 1A) (Examiner’s note: when foldable protrusions are moved in, the opening at the distal end of the covering remains open because it does not completely close).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ayres (US 20150005809 A1) discloses an occluder comprising struts, foldable portions, links, and a covering which has a non-smooth surface and is impervious to blood flow.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748.  The examiner can normally be reached on Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        
/GEORGE J ULSH/Primary Examiner, Art Unit 3771